Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Applicant’s amendment has overcome the rejections under 35 USC 112(b) set forth in the prior Office action. Independent claim 11 is allowable for the reasons set forth in the prior Office action, mailed February 23, 2021, pg. 10-11. Independent claim 21 has been amended for consistency with claim 11. As discussed in the prior Office action, Anderson (US Patent Pub. 2016/0209184) teaches displaying a deformation of a reference target representation (e.g., a regulation size target representation such as a square; para. 0021 and 0076) on a tilted target support plate, so that an orthogonal projection of the deformation in a vertical reference plane is identical to the reference target representation, and the displayed target area is of appropriate regulation size when viewed from the shooter's perspective, despite the tilted angle of the target plate (para. 0021 and 0076). However, the prior art does not teach calculating and displaying several different displayable deformations of a target representation corresponding to each of several different possible inclinations such that the orthogonal projections of the different deformations in the reference plane are all identical when tilted according to the respective different inclinations, which is a nonobvious improvement over the prior art, allowing the target support plate to be tilted at various angles while preserving the size and shape of the target representation when viewed from the shooter’s perspective.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA L DAVISON whose telephone number is (571)270-0189.  The examiner can normally be reached on Monday - Friday, 8:00 a.m. - 4:00 p.m. ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571) 272-4709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Laura Davison/Examiner, Art Unit 3711                                                                                                                                                                                                        /May 26, 2021/